COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                          Sandcastle Homes, Inc.

Appellate case number:    01-13-00267-CV

Trial court case number: 2010-20973B

Trial court:              234th District Court of Harris County

       Appellant Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II, has filed a
“Motion for Injunction to Preserve this Court’s Jurisdiction, or Alternatively, for Stay of
Expungement Order,” regarding the trial court’s order dated June 29, 2011. The motion is
denied.
       It is so ORDERED.


Judge’s signature:/s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: April 19, 2013